                                                                    Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 1 of 9


                                                          1   Bijal V. Vakil (CA State Bar No. 192878)
                                                              bvakil@whitecase.com
                                                          2   Shamita D. Etienne-Cummings (CA State Bar No. 202090)
                                                              setienne@whitecase.com
                                                          3   Henry Y. Huang (CA State Bar No. 252832)
                                                              henry.huang@whitecase.com
                                                          4   WHITE & CASE LLP
                                                              3000 El Camino Real
                                                          5   Two Palo Alto Square, Suite 900
                                                              Palo Alto, CA 94306-2109
                                                          6   Telephone: 650.213.0300
                                                              Facsimile: 650.213.8158
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Google LLC
                                                          9
                                                                                              UNITED STATES DISTRICT COURT
                                                         10
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                         11

                                                         12
W HITE & C ASE LLP




                                                         13
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                              GOOGLE LLC,                                     Case No. 5:21-cv-1468
                                                         14
                                                                                 Plaintiff,                   COMPLAINT FOR
                                                         15                                                   DECLARATORY JUDGMENT
                                                                     v.
                                                         16                                                   DEMAND FOR JURY TRIAL
                                                              ECOFACTOR, INC.,
                                                         17
                                                                                 Defendant.
                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                    Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 2 of 9


                                                          1          Plaintiff Google LLC (“Google”), for its complaint against Defendant EcoFactor, Inc.

                                                          2   (“EcoFactor”), alleges:

                                                          3                                     NATURE OF THE ACTION

                                                          4          1.      This is an action for declaratory judgment of non-infringement of U.S. Patent Nos.

                                                          5   8,019,567 (the “’567 patent”), 8,596,550 (the “’550 patent”), 8,886,488 (the “’488 patent”), and

                                                          6   10,612,983 (the “’983 patent”) (collectively, the “Asserted Patents,” attached as Exhibits 1-4,

                                                          7   respectively) against EcoFactor, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-

                                                          8   02, and the patent laws of the United States, 35 U.S.C. § 100 et seq., and for other relief the Court

                                                          9   deems just and proper.

                                                         10          2.      Google requests this relief because EcoFactor has filed a complaint with the

                                                         11   International Trade Commission (“ITC”), Docket No. 3535, claiming that Google (among other

                                                         12   defendants) has infringed the Asserted Patents because Google designed, developed,

                                                         13   manufactured, tested, used, offered for sale, sold, and/or imported “smart thermostats, smart
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14   HVAC systems, smart HVAC control systems, and components thereof.” A true and correct copy

                                                         15   of EcoFactor’s public ITC complaint is attached as Exhibit 5. The products asserted in the ITC

                                                         16   Investigation are the Nest Thermostat and the Nest Third Generation Learning Thermostat

                                                         17   (“Accused Products”).

                                                         18          3.      An actual and justiciable controversy therefore exists under 28 U.S.C. §§ 2201-

                                                         19   2202 between Google and EcoFactor as to whether Google is infringing or has infringed the

                                                         20   Asserted Patents.

                                                         21                                            THE PARTIES

                                                         22          4.      Plaintiff Google LLC is a subsidiary of Alphabet Inc. with its principal place of

                                                         23   business located at 1600 Amphitheatre Parkway, Mountain View, California 94043.

                                                         24          5.      Upon information and belief, Defendant EcoFactor, Inc. is a privately held

                                                         25   company organized under Delaware's laws, with a principal place of business at 441 California

                                                         26   Avenue, Number 2, Palo Alto, CA 94301.

                                                         27                                    JURISDICTION AND VENUE

                                                         28          6.      Google files this complaint against EcoFactor pursuant to the patent laws of the
                                                                                                           -1-
                                                                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                 CASE NO. 5:21-cv-1468
                                                                     Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 3 of 9


                                                          1   United States, Title 35 of the United States Code, with a specific remedy sought based upon the

                                                          2   laws authorizing actions for declaratory judgment in the federal courts of the United States, 28

                                                          3   U.S.C. §§ 2201 and 2202, and under the patent laws of the United States, 35 U.S.C. §§ 1-390.

                                                          4          7.      This Court has subject matter jurisdiction over this action, which arises under the

                                                          5   United States’ patent laws, pursuant to 28 U.S.C. §§ 1331, 1338(a), and 2201(a).

                                                          6          8.      This Court has personal jurisdiction over EcoFactor, which has its principal place

                                                          7   of business in Palo Alto, California.

                                                          8          9.      Venue in this District is proper under 28 U.S.C. §§ 1391(b) because EcoFactor

                                                          9   resides in this District, and also because EcoFactor is subject to personal jurisdiction in this

                                                         10   District, and a substantial part of the events giving rise to Google’s declaratory judgment claim of

                                                         11   non-infringement (such as the development of Nest thermostats) occurred in this District.

                                                         12                                   INTRADISTRICT ASSIGNMENT

                                                         13          10.     Pursuant to Civil L.R. 3-2(c) and 3-5(b), this is an Intellectual Property Rights
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14   Action subject to assignment on a district-wide basis.

                                                         15                                         FACTUAL BACKGROUND

                                                         16          11.     Google’s headquarters at 1600 Amphitheatre Parkway, Mountain View, CA 94043

                                                         17   are located in this District. Google’s mission is to organize the world’s information and make it

                                                         18   universally accessible and useful. Over the past two decades, in service of that mission, Google

                                                         19   has become one of the world’s most innovative technology companies.

                                                         20          12.     EcoFactor’s identification of allegedly infringing products originated at Nest Labs

                                                         21   that launched in 2010 in Palo Alto. The founders of Nest sought to save the planet while saving

                                                         22   consumers money with their energy usage. After merging with the Google family of companies

                                                         23   in 2014, the Nest product division has continued to operate primarily in the San Francisco Bay

                                                         24   Area. The vast majority of technical and business activities related to Nest have occurred and

                                                         25   continue to occur in this District.

                                                         26          13.     EcoFactor filed an earlier lawsuit against Google at the International Trade

                                                         27   Commission asserting patents related to the Asserted Patents. See In the matter of Certain Smart

                                                         28   Thermostats, Smart HVAC Systems and Components Thereof, Investigation No. 337-TA-1185
                                                                                                     -2-
                                                                                                                             COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                 CASE NO. 5:21-cv-1468
                                                                     Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 4 of 9


                                                          1   (ITC, filed Nov. 22, 2019) (the “1185 Investigation”). The 1185 Investigation confirmed that the

                                                          2   venue at the center of the allegations is this District because EcoFactor’s witnesses, Google’s

                                                          3   source code (and the review of such source code), and Google’s U.S. witnesses are all located in

                                                          4   this District.

                                                          5           14.        Google’s Accused Products do not directly or indirectly infringe any asserted

                                                          6   claim of the Asserted Patents, either literally or under the doctrine of equivalents. Google has not

                                                          7   caused, directed, requested, or facilitated any such infringement, and it did not have any specific

                                                          8   intent to do so.

                                                          9                                                 COUNT I:

                                                         10      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’567 PATENT

                                                         11           15.        Google hereby restates and incorporates by reference the allegations set forth in

                                                         12   paragraphs 1 through 14 of this Complaint as if fully set forth herein.

                                                         13           16.        EcoFactor claims to own all right, title, and interest in the ’567 patent by
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14   assignment.

                                                         15           17.        In its ITC complaint, EcoFactor alleges that Google directly and indirectly

                                                         16   infringes the ’567 patent. See, e.g., Ex. 5 ¶ 100.

                                                         17           18.        The Accused Products do not include or practice multiple claim limitations of the

                                                         18   claims of the ’567 patent, including, but not limited to: “evaluating changes in the operational

                                                         19   efficiency of an HVAC system over time,” “at least one HVAC control system,” “receiv[ing]

                                                         20   temperature measurements from at least a first structure,” “receiv[ing] status of [an] HVAC

                                                         21   system,” “receiv[ing] measurements of outside temperatures,” “compar[ing] said temperature

                                                         22   measurements from said first structure,” “compar[ing[ the inside temperature of said first

                                                         23   structure and the outside temperature over time to derive an estimation for the rate of change in

                                                         24   inside temperature of said first structure,” “compar[ing] an inside temperature recorded inside the

                                                         25   first structure with said estimation for the rate of change in inside temperature of said first

                                                         26   structure to determine whether the operational efficiency of the HVAC system has decreased over

                                                         27   time,” “analyz[ing[ the changes in the operational efficiency over time to suggest a cause of

                                                         28   degradation,” “compar[ing] [] temperature measurements from [a] first HVAC system and [a]
                                                                                                         -3-
                                                                                                                               COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                 CASE NO. 5:21-cv-1468
                                                                    Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 5 of 9


                                                          1   second HVAC system and said outside temperature measurements over time to determine the

                                                          2   relative efficiency of the first HVAC system and the second HVAC system,” “comparing with

                                                          3   one or more processors said temperature measurements from said first structure with outside

                                                          4   temperature measurements over time to derive expected temperature measurements of a rate of

                                                          5   change in inside temperature,” and “compar[ing] an inside temperature recorded inside the first

                                                          6   structure with said expected temperature measurements to determine whether the operational

                                                          7   efficiency of the HVAC system has decreased.”

                                                          8          19.     An actual and justiciable controversy therefore exists between Google and

                                                          9   EcoFactor regarding whether any of the accused devices have infringed any of the asserted claims

                                                         10   of the ’567 patent. A judicial declaration is necessary to determine the parties’ respective rights

                                                         11   regarding the ’567 patent.

                                                         12          20.     Google seeks a judgment declaring that Google does not directly or indirectly

                                                         13   infringe any asserted claims of the ’567 patent, either literally or under the doctrine of
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14   equivalents.

                                                         15                                               COUNT II:

                                                         16      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’550 PATENT

                                                         17          21.     Google hereby restates and incorporates by reference the allegations set forth in

                                                         18   paragraphs 1 through 14 of this Complaint as if fully set forth herein.

                                                         19          22.     EcoFactor claims to own all right, title, and interest in the ’550 patent by

                                                         20   assignment.

                                                         21          23.     In its ITC complaint, EcoFactor alleges that Google directly and indirectly

                                                         22   infringes the ’550 patent. See, e.g., Ex. 5 ¶ 102.

                                                         23          24.     The Accused Products do not include or practice multiple claim limitations of the

                                                         24   claims of the ’550 patent, including, but not limited to: “detecting manual changes to the setpoint

                                                         25   for a thermostatic controller,” “using the stored data to predict a rate of change of temperatures

                                                         26   inside the structure in response to at least changes in outside temperatures,” “calculating []

                                                         27   scheduled programming of setpoints in the thermostatic controller based on the predicted rate of

                                                         28   change,” “generating with one or more computer processors, a difference value based on
                                                                                                      -4-
                                                                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                               CASE NO. 5:21-cv-1468
                                                                    Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 6 of 9


                                                          1   comparing an actual setpoint at the first time for said thermostatic controller to the first automated

                                                          2   setpoint for said thermostatic controller,” “detecting a manual change to the first automated

                                                          3   setpoint by determining whether said actual setpoint and said first automated setpoint are the

                                                          4   same or different based on said difference value,” “[a] method for incorporating manual changes

                                                          5   to the setpoint for a thermostatic controller into long-term programming of said thermostatic

                                                          6   controller,” “compar[ing] the actual setpoint at the first time for said thermostatic controller to the

                                                          7   first automated setpoint for said thermostatic controller,” and “detecting a manual change to the

                                                          8   first automated setpoint by determining whether said actual setpoint and said automated setpoint

                                                          9   are the same or different.”

                                                         10          25.     An actual and justiciable controversy therefore exists between Google and

                                                         11   EcoFactor regarding whether any of the accused devices have infringed any of the asserted claims

                                                         12   of the ’550 patent. A judicial declaration is necessary to determine the parties’ respective rights

                                                         13   regarding the ’550 patent.
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14          26.     Google seeks a judgment declaring that Google does not directly or indirectly

                                                         15   infringe any asserted claims of the ’550 patent, either literally or under the doctrine of

                                                         16   equivalents.

                                                         17                                               COUNT III:

                                                         18      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’488 PATENT

                                                         19          27.     Google hereby restates and incorporates by reference the allegations set forth in

                                                         20   paragraphs 1 through 14 of this Complaint as if fully set forth herein.

                                                         21          28.     EcoFactor claims to own all right, title, and interest in the ’488 patent by

                                                         22   assignment.

                                                         23          29.     In its ITC complaint, EcoFactor alleges that Google directly and indirectly

                                                         24   infringes the ’488 patent. See, e.g., Ex. 5 ¶ 103.

                                                         25          30.     The Accused Products do not include or practice multiple claim limitations of the

                                                         26   claims of the ’488 patent, including, but not limited to: “calculating a value for the operational

                                                         27   efficiency of [an HVAC] system,” “at least one HVAC control system,” “receiv[ing] inside

                                                         28   temperature measurements,” “computer hardware that is configured to receive outside
                                                                                                     -5-
                                                                                                                               COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                   CASE NO. 5:21-cv-1468
                                                                    Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 7 of 9


                                                          1   temperature measurements,” “calculat[ing] [] one or more predicted rates of change in said inside

                                                          2   temperature measurements at said first location based on the status of the HVAC system,”

                                                          3   “relat[ing] said one or more predicted rates of change to said outside temperature measurements,”

                                                          4   “compar[ing] [] at least one predicted temperature based on the one or more predicted rates of

                                                          5   change with an actual inside temperature measurement,” and “said programmable thermostat is a

                                                          6   source for current data regarding temperature inside said location.”

                                                          7          31.     An actual and justiciable controversy therefore exists between Google and

                                                          8   EcoFactor regarding whether any of the accused devices have infringed any of the asserted claims

                                                          9   of the ’488 patent. A judicial declaration is necessary to determine the parties’ respective rights

                                                         10   regarding the ’488 patent.

                                                         11          32.     Google seeks a judgment declaring that Google does not directly or indirectly

                                                         12   infringe any asserted claims of the ’488 patent, either literally or under the doctrine of

                                                         13   equivalents.
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14                                               COUNT IV:

                                                         15      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’983 PATENT

                                                         16          33.     Google hereby restates and incorporates by reference the allegations set forth in

                                                         17   paragraphs 1 through 14 of this Complaint as if fully set forth herein.

                                                         18          34.     EcoFactor claims to own all right, title, and interest in the ’983 patent by

                                                         19   assignment.

                                                         20          35.     In its ITC complaint, EcoFactor alleges that Google directly and indirectly

                                                         21   infringes the ’983 patent. See, e.g., Ex. 5 ¶ 101.

                                                         22          36.     The Accused Products do not include or practice multiple claim limitations of the

                                                         23   claims of the ’983 patent, including, but not limited to: “receiv[ing] a first data from at least one

                                                         24   sensor, wherein the first data from the at least one sensor includes a measurement of at least one

                                                         25   characteristic of the user’s building,” “predict[ing], based at least in on the first data from the

                                                         26   sensor, the second data from the network connection, and the first temperature setpoint, the time

                                                         27   necessary for the HVAC system to operate in order to reach the temperature value by the time

                                                         28   value,” “a measurement of the current temperature and humidity of the building by the sensor,” “a
                                                                                                           -6-
                                                                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                 CASE NO. 5:21-cv-1468
                                                                     Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 8 of 9


                                                          1   measurement of the current outdoor temperature,” “analyzing the stored historical values of the

                                                          2   first data and second data,” and “calculat[ing] a performance characteristic of the HVAC system

                                                          3   based at least on the historical values of the first data and second data.”

                                                          4           37.     An actual and justiciable controversy therefore exists between Google and

                                                          5   EcoFactor regarding whether any of the accused devices have infringed any of the asserted claims

                                                          6   of the ’983 patent. A judicial declaration is necessary to determine the parties’ respective rights

                                                          7   regarding the ’983 patent.

                                                          8           38.     Google seeks a judgment declaring that Google does not directly or indirectly

                                                          9   infringe any asserted claims of the ’983 patent, either literally or under the doctrine of

                                                         10   equivalents.

                                                         11                                          PRAYER FOR RELIEF

                                                         12           WHEREFORE, Google prays for judgment as follows:

                                                         13           A.      Declaring that Google Accused Products do not directly or indirectly infringe any
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14   asserted claims of the ’567 patent, either literally or under the doctrine of equivalents;

                                                         15           B.      Declaring that Google Accused Products do not directly or indirectly infringe any

                                                         16   asserted claims of the ’550 patent, either literally or under the doctrine of equivalents;

                                                         17           C.      Declaring that Google Accused Products do not directly or indirectly infringe any

                                                         18   asserted claims of the ’488 patent, either literally or under the doctrine of equivalents;

                                                         19           D.      Declaring that Google Accused Products do not directly or indirectly infringe any

                                                         20   asserted claims of the ’983 patent, either literally or under the doctrine of equivalents;

                                                         21           E.      Declaring that judgment be entered in favor of Google and against EcoFactor on

                                                         22   Google’s claims;

                                                         23           F.      Finding that this is an exceptional case under 35 U.S.C. § 285;

                                                         24           G.      Awarding Google its costs and attorneys’ fees in connection with this action; and

                                                         25           H.      Awarding Google such other and further relief as the Court deems just and proper.

                                                         26                                              JURY DEMAND

                                                         27           Pursuant to Federal Rule of Civil Procedure 38 and Civil Local Rule 3-6, Google demands

                                                         28   a jury trial on all issues and claims so triable.
                                                                                                                  -7-
                                                                                                                               COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                                   CASE NO. 5:21-cv-1468
                                                                   Case 5:21-cv-01468 Document 1 Filed 03/01/21 Page 9 of 9


                                                          1
                                                              Dated:   March 1, 2021                 Respectfully submitted,
                                                          2
                                                                                                     By: /s/Bijal V. Vakil ____________________
                                                          3                                              Bijal V. Vakil
                                                          4                                          Bijal V. Vakil (CA State Bar No. 192878)
                                                                                                     bvakil@whitecase.com
                                                          5                                          Shamita D. Etienne-Cummings
                                                                                                     (CA State Bar No. 202090)
                                                          6                                          setienne@whitecase.com
                                                                                                     Henry Y. Huang (CA State Bar No. 252832)
                                                          7                                          henry.huang@whitecase.com
                                                                                                     WHITE & CASE LLP
                                                          8                                          3000 El Camino Real
                                                                                                     Two Palo Alto Square, Suite 900
                                                          9                                          Palo Alto, CA 94306-2109
                                                                                                     Telephone: 650.213.0300
                                                         10                                          Facsimile: 650.213.8158
                                                         11                                          Attorneys for Plaintiff
                                                                                                     Google LLC
                                                         12

                                                         13
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                  -8-
                                                                                                                 COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                                                                  CASE NO. 5:21-cv-1468
